               Case:20-80059-jwb              Doc #:78 Filed: 06/15/2021   Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF MICHIGAN (GRAND RAPIDS)

 In Re:                                              )          Case No.: 19-00613-jwb
                                                     )          Chapter 7
 FULL SPECTRUM MANAGEMENT, LLC,                      )          Hon. James W. Boyd
                                                     )
          Debtor.                                    /
                                                     )
 INDEPENDENT BANK, derivatively for and on           )          Adv. Pro. No.: 20-80059-jwb
 behalf of KELLY M. HAGAN, Chapter 7 Trustee         )
 for the estate of Full Spectrum Management, LLC,    )          Hon. James W. Boyd
                                                     )
          Plaintiff,                                 )
                                                     )           PLAINTIFF’S MOTION FOR
 v.                                                  )           ORDER COMPELLING
                                                     )           COMPLIANCE WITH NON-
 MARK D. NOSS, an individual, MARK D. NOSS, )                    PARTY SUBPOENA AND FOR
 O.D., L.L.C., a Michigan limited liability company, )           DISCOVERY SANCTIONS
 d/b/a FULL SPECTRUM EYECARE, MDN                    )
 DEVELOPMENT, LLC, a Michigan limited                )
 liability company, SMART SCHOOLS                    )
 MANAGEMENT, INC., a former Michigan                 )
 corporation, SMART SCHOOLS MANAGEMENT )
 OF BAY CITY, LLC, a former Michigan limited         )
 liability company, SMART SCHOOLS, INC., a           )
 former Michigan corporation and STEVEN              )
 INGERSOLL, an individual, jointly and severally,    )
                                                     )
          Defendants.

          Plaintiff, Independent Bank, derivatively for and on behalf of Kelly M. Hagan, Chapter 7

Trustee for the bankruptcy estate of Full Spectrum Management, LLC, by its attorneys, Clark Hill

PLC, hereby moves for entry of an Order pursuant to Fed. R. Civ. P. 45(d)(2)(B), as applicable to

this case pursuant to Fed. R. Bankr. R. 7045, that compels compliance with a non-party subpoena

issued by Plaintiff to Padgett Business Services, an accounting firm. Plaintiff also seeks discovery

sanctions against Defendants’ counsel, Jay Zelenock, for his intentional interference with the

orderly discovery process and the non-party subpoenas lawfully issued in this case.




ClarkHill\34920\333482\263140276.v1-6/15/21
               Case:20-80059-jwb              Doc #:78 Filed: 06/15/2021   Page 2 of 5




        In support of this motion, Plaintiff relies on the accompanying brief in support filed herein,

and further states as follows:

        1.       Pursuant to the First Pretrial Order dated December 2, 2020 (AP Dkt. No. 32, p. 5),

discovery remains open.

        2.       On May 10, 2021, Plaintiff’s counsel issued non-party subpoenas to four (4)

accounting firms seeking the production of documents relating to Debtor Full Spectrum

Management, LLC and Defendants Mark D. Noss, Mark D. Noss O.D., LLC d/b/a Full Spectrum

Eyecare, and MDN Development, LLC (collectively, the “Accounting Firm Subpoenas”).

        3.       One of the Accounting Firm Subpoenas was issued to Padgett Business Services,

Traverse City, Michigan, which was served on May 12, 2021 by personal service (the “Padgett

Subpoena”). A copy of the Padgett Subpoena, along with proof of service, is attached hereto as

Exhibit A.

        4.       The Padgett Subpoena sought the production of documents highly relevant to the

claims in this adversary proceeding, including accounting records, tax returns and schedules, bank

records, and other financial and corporate records of Debtor Full Spectrum Management, LLC and

Defendants Mark D. Noss, Mark D. Noss O.D., LLC d/b/a Full Spectrum Eyecare, and MDN

Development, LLC.

        5.       Pursuant to Fed. R. Civ. P. Rule 45, a copy of each of the Accounting Firm

Subpoenas was provided to each counsel of record and to Defendant Ingersoll, and a formal Notice

was filed with the Court (AP Dkt. No. 76).

        6.       On May 14, 2021, Defendants’ counsel, Jay Zelenock, authored a letter to each

recipient of the Accounting Firm Subpoenas, including Padgett, instructing each accounting firm

not to comply with the subpoena or produce any documentation whatsoever, purportedly relying



                                                      2
ClarkHill\34920\333482\263140276.v1-6/15/21
               Case:20-80059-jwb              Doc #:78 Filed: 06/15/2021   Page 3 of 5




on Michigan’s statutory accountant-client privilege, MCL § 339.732.                 Mr. Zelenock’s

correspondence to Padgett and to each recipient of the Accounting Firm Subpoenas are collectively

attached as Exhibit B.

        7.       Plaintiff’s counsel subsequently wrote each accounting firm to respond to and

challenge Mr. Zelenock’s improper instructions and overly-broad interpretation of the applicable

privilege. The correspondence to Padgett, which is attached hereto as Exhibit C, explained that

the scope of Michigan’s statutory accountant-client privilege is limited and, contrary to Mr.

Zelenock’s instructions, does not entitle the accounting firm to refuse to comply with the subpoena

or otherwise refuse to produce any and all of the requested documents.

        8.       Padgett’s counsel, Thomas A. Pezzetti Jr., subsequently responded with an

Objection dated May 28, 2021, which was after the objection deadline of May 26, 2021 as

established by Fed. R. Civ. P. 45(d)(2)(B). Mr. Pezzetti indicated that Padgett objected to the

Padgett Subpoena, relying solely on Mr. Zelenock’s instructions and legal opinion. A copy of Mr.

Pezzetti’s May 28 Objection is attached hereto as Exhibit D.

        9.       Padgett initially refused to produce any documentation, including but not limited

to tax filings, financial documents, banking records, and related accountant file materials for

Debtor Full Spectrum Management, Inc. who Plaintiff’s counsel, not Mr. Zelenock, derivatively

represents in this action. Padgett also refused to produce any documentation with respect to the

other Defendants who are represented by Mr. Zelenock.

        10.      Subsequently, on June 4, 2021, pursuant to the Court’s First Pretrial Order (AP Dkt.

No. 32, p. 5) and the practices and procedures of this Court, in a final effort to seek concurrence

and have Mr. Pezzetti on behalf of Padgett reconsider his untimely and improper objection,

Plaintiff’s counsel wrote Padgett’s counsel, Mr. Pezzetti, and Mr. Zelenock in advance of motion



                                                      3
ClarkHill\34920\333482\263140276.v1-6/15/21
                 Case:20-80059-jwb            Doc #:78 Filed: 06/15/2021        Page 4 of 5




practice in an effort to have Padgett reconsider its untenable position and to have Mr. Zelenock

retract his improper instructions to each of the accounting firms. Additional email exchanges

followed, which make clear that Mr. Zelenock’s improper instructions and overly-broad

interpretation of the statutory privilege is at the core of Mr. Pezzetti’s Objection and refusal to

produce records in response to the Padgett Subpoena. See, Exhibit E.

          11.      Padgett has agreed to produce documents relating to Debtor Full Spectrum

Management, LLC, but continues to refuse to produce any documents regarding the other

Defendants.

          12.      Concurrence in the requested relief has not been obtained from either Mr. Pezzetti

or Mr. Zelenock.

          WHEREFORE, Plaintiff, Independent Bank, derivatively for and on behalf of Kelly M.

Hagan, Chapter 7 Trustee for the bankruptcy Estate of Full Spectrum Management, LLC,

respectfully requests that the Court grant this motion and issue an Order granting the following

relief:

          A. Order that Padgett Business Services fully comply with the Subpoena issued to it with

                respect to Debtor Full Spectrum Management, Inc., which documents should be

                produced without redaction or limitation;

          B. Order that Padgett Business Services fully comply with the Subpoena issued to it with

                respect to Defendants, Mark D. Noss, Mark D. Noss O.D., LLC d/b/a Full Spectrum

                Eyecare, and MDN Development, LLC, subject to Padgett’s obligation to redact from

                any document only confidential communications from the client to the accounting firm,

                and further order that all other objections have been waived;




                                                      4
ClarkHill\34920\333482\263140276.v1-6/15/21
               Case:20-80059-jwb              Doc #:78 Filed: 06/15/2021      Page 5 of 5




        C. Order that Defendants’ counsel, Jay Zelenock, show cause why he should not be held

             in contempt of Court for his intentional interference with the Accounting Firm

             Subpoenas, including but not limited to the Padgett Subpoena, and the orderly

             discovery process in this case.

        D. Order discovery sanctions pursuant to Fed. R Civ. P. Rule 37(a)(5) and/or Fed. R. Civ.

             P. Rule 45(d)(1) and/or 45(g), and other applicable rules and law as the Court deems

             equitable and just.

                                                    Respectfully submitted,

                                                    CLARK HILL PLC
                                                    Attorneys for Plaintiff/Counter-Defendant

Dated: June 15, 2021                                By: /s/ Sandra S. Hamilton
                                                           Sandra S. Hamilton (P41980)
                                                           David W. Centner (P43071)
                                                    Business Address & Telephone:
                                                           200 Ottawa Ave NW, Ste. 500
                                                           Grand Rapids, MI 49503
                                                           (616) 608-1100
                                                           Email: bankruptcyfiling@clarkhill.com




                                                       5
ClarkHill\34920\333482\263140276.v1-6/15/21
